Case 1:20-cv-20906-RNS Document 46 Entered on FLSD Docket 09/15/2020 Page 1 of 6



                                United States District Court
                                          for the
                                Southern District of Florida

      The Makeup Blowout Sale Group,        )
      Inc., Plaintiff,                      )
                                            )
      v.                                    ) Civil Action No. 20-20906-Civ-Scola
                                            )
      All that Glowz, Inc. and others,      )
      Defendants.                           )
                             Order Denying Motion to Dismiss
        Now before the Court is Counterclaim Defendants the Makeup Blowout
  Sale Group, Inc. and Eli Frenkel’s motion to dismiss (ECF No. 38) the
  Counterclaim Plaintiffs’ claims for tortious interference and violation of the
  Digital Millennium Copyright Act (DMCA), 17 U.S.C. § 512(f) (ECF No. 36). For
  reasons stated herein, the Court denies the Counterclaim Defendants’ motion
  to dismiss in its entirety. (ECF No. 38.)
           1. Background 1

         In 2005, Eli Frenkel, Jovany Mamo, and a third-party launched a beauty
  supply business which they owned and operated until 2016 when that business,
  which had accumulated $300,000 in debt, was ultimately wound down and sold
  off. (ECF No. 36, ¶ 8-9.) As the business wound down, rather than paying off the
  company’s debts from other ventures, Mr. Frenkel suggested allocating the
  former businesses’s debts among Frenkel, Mamo, and their third-party business
  partner. (ECF No. 36, ¶ 11.) Mr. Frenkel launched a subsequent beauty sales
  business, Makeup Blowout Sale, and in exchange for his proposal on each
  individual paying down the debts, Mr. Frenkel offered Mamo either 2.5% of the
  shares in Makeup Blowout Sale, or to assist Mamo in launching his own makeup
  sales business. (ECF No. 36, ¶ 11.) Mamo chose to launch his own business, and
  together with his wife, Courtney Mamo, formed Beauty Pop-up in 2017. (ECF
  No. 36, ¶ 12.) Beauty Pop-up and Makeup Blowout Sale have essentially the
  same business model. In effect, they organize pop-up retail store events at
  various hotels, conference centers, fairgrounds, and other similar locations
  which feature various cosmetic, skincare, and haircare brands.


  1 The Court accepts the Counterclaim Plaintiffs’ factual allegations as true for the
  purposes of evaluating the Counterclaim Defendants’ motions to dismiss. Brooks v. Blue
  Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).
Case 1:20-cv-20906-RNS Document 46 Entered on FLSD Docket 09/15/2020 Page 2 of 6



         As promised, Mr. Frenkel assisted the Mamos in establishing their
  business, the Beauty Pop-up. Counterclaim Plaintiffs say Mr. Frenkel assisted
  them by providing them with a list of Makeup Blowout Sale’s vendors, advising
  them on the selection of Beauty Pop-up’s logo, advising on how to set up the
  venues where Beauty Pop-up holds its pop-up sale events, offering tips on how
  to use social media to promote its events, and introducing Counterclaim
  Plaintiffs to Lauren Lev, Mr. Frenkel’s girlfriend, to manage Beauty Pop-up’s
  social media accounts as she already managed social media for Makeup Blowout
  Sale. (ECF No. 36, ¶ 13.) In at least one social media post, Makeup Blowout Sale
  referred to Beauty Pop-up as its “sister company.” (ECF No. 36, ¶ 14.)
  Counterclaim Plaintiffs also state that Mr. Frenkel consented to their use of
  Makeup Blowout Sale’s protected images as part of his efforts in helping them
  set up Beauty Pop-up. (ECF No. 36, ¶ 13.)
         Mr. Frenkel contends this assistance was always conditioned upon an
  agreement that the Mamos and Beauty Pop-up would not compete with the
  Makeup Blowout Sale. (ECF No. 38, at 2.) In violation of this alleged agreement
  with the Mamos, Mr. Frenkel suggests that in 2019, the Mamos began contacting
  businesses and venues where Makeup Blowout Sale intended to or previously
  had done business. (ECF No. 38, at 2.) Moreover, Mr. Frenkel contends that the
  Mamos improperly used Makeup Blowout Sale’s trademarks and copyrighted
  materials to promote their business but says that they never had authorization
  to do so. (ECF No. 38, at 3.) In response to Beauty Pop-up’s business expansion
  and use of Makeup Blowout Sale’s materials, Mr. Frenkel contacted social media
  companies to end Counterclaim Plaintiffs’ use of Makeup Blowout Sale’s
  copyrighted and trademarked material and also contacted venues and vendors
  to make them aware of Counterclaim Plaintiffs’ “wrongful acts.” (ECF No. 38,
  at 3.) Mr. Frenkel also contacted social media companies to end Counterclaim
  Plaintiffs’ use of a third-party vendor, Beauty Creations’, copyrighted material on
  the basis that Mr. Frenkel was given authority by Beauty Creations to enforce
  its copyright. (ECF No. 38, at 7.) At least some of the Beauty Creations takedowns
  were issued in conjunction with a law firm, Cabilly & Co. Counterclaim Plaintiffs
  argue that Mr. Frenkel has tortiously interfered with their business relationships
  in violation of Florida law and that he has submitted dozens of DMCA takedown
  notices in violation of the DMCA, 17 U.S.C. § 512(f). (ECF No. 36, ¶ 20.) Mr.
  Frenkel argues that the Counterclaim Plaintiffs’ claims for tortious interference
  and violation of the DMCA “are nothing more than a poorly disguised attempt to
  ‘get back at’ Frenkel and Makeup Blowout” for their actions and accordingly
  should be dismissed. (ECF No. 38, at 3.)
Case 1:20-cv-20906-RNS Document 46 Entered on FLSD Docket 09/15/2020 Page 3 of 6



     2. Standard of Review

          When considering a motion to dismiss, the Court must accept all the
  complaint’s allegations as true, construing them in the light most favorable to
  the Counterclaim Plaintiffs. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir.
  2008). Under Federal Rule of Civil Procedure 8, a pleading need only contain “a
  short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). The Counterclaim Plaintiffs must nevertheless
  articulate “enough facts to state a claim to relief that is plausible on its face.”
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “Threadbare recitals of
  the elements of a cause of action, supported by mere conclusory statements, do
  not suffice.” Id. Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. Id. In applying the Supreme Court’s directives in Twombly and Iqbal,
  the Eleventh Circuit has provided the following guidance to the district courts:
        In considering a motion to dismiss, a court should 1) eliminate any
        allegations in the complaint that are merely legal conclusions; and
        2) where there are well-pleaded factual allegations, assume their
        veracity and then determine whether they plausibly give rise to an
        entitlement to relief. Further, courts may infer from the factual
        allegations in the complaint obvious alternative explanation[s],
        which suggest lawful conduct rather than the unlawful conduct the
        plaintiff would ask the court to infer.
  Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x 136, 138 (11th
  Cir. 2011) (citations omitted).
     3. Analysis
          A. Scope of Materials Considered at Motion to Dismiss

         The Counterclaim Defendants improperly submitted several exhibits with
  their Motion to Dismiss, including takedown notices submitted to Facebook; a
  March 20, 2020 letter between counsel for Makeup Blowout Sale and Beauty
  Pop-up; a letter between Mr. Frenkel and a third-party vendor, Beauty Creations;
  nearly 50 pages of screengrabs of the Beauty Pop-up’s Facebook page; and an
  affidavit from Makeup Blowout Sale’s CEO, Mr. Frenkel. The Court declines to
  consider this evidence at this stage.
         At the motion to dismiss stage, a court’s review is “limited to the four
  corners of the complaint” and as such courts are limited to considering the
Case 1:20-cv-20906-RNS Document 46 Entered on FLSD Docket 09/15/2020 Page 4 of 6



  complaint itself and any documents incorporated by reference, which are central
  to the claims. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir.
  2009). As the Court finds that the supplemental evidence provided by
  Counterclaim Defendants is outside the scope of the pleadings, this court
  declines to consider such evidence at this stage. Gonzalez v. TRW Contracting,
  Inc., Case No. 09-23023-Civ-Ungaro, 2010 WL 11504808, at *1 (S.D. Fla. Feb.
  8, 2010) (Ungaro, J.). While it is within the discretion of the Court to convert
  Counterclaim Defendants’ motion to dismiss into one for summary judgment,
  the Court declines to do so. Id.

           B. Digital Millennium Copyright Act

         Under the DMCA, “any person who knowingly materially misrepresents
  under this section (1) that material or activity is infringing, or (2) that material
  or activity was removed or disabled by mistake or misidentification, shall be
  liable for damages . . . incurred by the alleged infringer.” 17 U.S.C. § 512(f). The
  Eleventh Circuit recently considered for the first-time misrepresentation claims
  under § 512(f). Johnson v. New Destiny Christian Center Church, Inc., No. 19-
  11070, 2020 WL 5289881, at *4 (11th Cir. Sept. 4, 2020) (“this Court has yet to
  consider a misrepresentation of copyright infringement claim under 512(f)”). In
  evaluating § 512(f), the Eleventh Circuit noted that a copyright holder must
  consider whether potentially infringing material is fair use, as defined in 17
  U.S.C. § 107, before issuing a takedown notice and further noted that failure to
  do so constitutes misrepresentation under § 512(f). Id. However, where a
  copyright holder has a subjective good faith belief that the use in question is not
  authorized and not fair use, the copyright holder has a complete defense to
  claims pursuant to § 512(f). Id. Pointing to language from the Ninth Circuit, the
  Eleventh Circuit explained courts “are in no position to dispute the copyright
  holder’s belief even if we would have reached the opposite conclusion.” Id.
  (quoting Lenz v. Universal Music Corp., 815 F.3d 1145, 1154 (9th Cir. 2016)). By
  way of example, in Johnson, the Eleventh Circuit found a litigant had a subjective
  good faith basis for issuing takedown notices after relying on the opinions and
  investigative work of counsel relating to infringement prior to issuing such
  notices. Id. at *4-5. Accordingly, the critical question here is whether
  Counterclaim Defendants had a good faith basis to issue takedown notices with
  respect Beauty Pop-up’s potentially infringing content on Makeup Blowout Sale
  and Beauty Creations’ behalf.
         Construing all facts in favor of Counterclaim Plaintiffs, as the Court must
  at the motion to dismiss stage, the Court finds that the Counterclaim Defendants
  have failed to establish that they had a subjective good faith basis to issue the
Case 1:20-cv-20906-RNS Document 46 Entered on FLSD Docket 09/15/2020 Page 5 of 6



  takedown notices. Specifically, the Counterclaim Plaintiffs allege that Mr.
  Frenkel “show[ed] Mamo how to use images from Counter-Defendant Makeup
  Blowout’s Facebook page” and “consented to Beauty Pop-up’s use” of the
  Counterclaim Defendants’ trademarked and copyrighted material. (ECF No. 36,
  at ¶ 13.) Moreover, the Counterclaim Plaintiffs allege that Mr. Frenkel introduced
  the Mamos to his girlfriend, Lauren Lev, so she could help manage Beauty Pop-
  up’s Facebook account, a task she already undertook for Make-up Blowout Sale.
  (ECF No. 36, at ¶ 13.) Finally, Plaintiffs provided a screenshot of a Facebook post
  from the Makeup Blowout Sale referring to Beauty Pop-up as “our sister
  company,” indicating there was a close relationship between the two businesses.
  While Counterclaim Defendants dispute these assertions, the Court is bound to
  apply the appropriate standard of review at this stage. Taking these facts as true,
  the Court finds that Counterclaim Plaintiffs have adequately stated a basis to
  pursue misrepresentation claims against Counterclaim Defendants, pursuant to
  17 U.S.C. § 512(f).
         Counterclaim Defendants also claim they had a good faith basis to issue
  takedown notices on behalf of a third-party vendor, Beauty Creations. (ECF No.
  44, at 4.) It is possible that the record may show, consistent with Johnson, that
  Mr. Frenkel, in reliance on the investigative efforts and opinions of law firm
  Cabilly & Co. appropriately issued take down notices on Beauty Creations’
  behalf, but Counterclaim Defendants advance no arguments to that effect in
  their briefing. Rather, Counterclaim Plaintiffs’ allegations suggest that Mr.
  Frenkel issued takedown notices in bad faith in order to harm Counterclaim
  Plaintiffs’ business. (ECF No. 43, at 6.) Taking these allegations as true, the
  Court finds that Counterclaim Plaintiffs have also adequately stated potential
  claims for takedown notices submitted on Beauty Creations’ behalf, pursuant to
  17 U.S.C. § 512(f).

           C. Supplemental Jurisdiction

         The Court also finds Counterclaim Defendants’ arguments with respect to
  supplemental jurisdiction unavailing. Where a matter involves a mix of federal
  and state law issues arising from the same common nucleus of operative fact, as
  here, district courts are endowed with supplemental jurisdiction over all state
  law claims. 28 U.S.C. § 1367(a). In the Eleventh Circuit, “[w]henever a federal
  court has supplemental jurisdiction under Section 1367(a), that jurisdiction
  should be exercised” unless the exceptions discussed in 28 U.S.C. §§ 1367(b) or
  (c) apply. As the Parties do not assert this Court has jurisdiction over this matter
  pursuant to 28 U.S.C. § 1332, 28 U.S.C. §1367(b) does not apply. Similarly, the
  exceptions in 28 U.S.C. §1367(c) do not apply as the claim of tortious interference
Case 1:20-cv-20906-RNS Document 46 Entered on FLSD Docket 09/15/2020 Page 6 of 6



  is not “a novel or complex issue of State law,” the state claim does not
  predominate over the federal claims, federal questions remain, and there are no
  other exceptional circumstances for declining jurisdiction. Accordingly, this
  Court chooses to exercise its powers of supplemental jurisdiction, pursuant to
  28 U.S.C. § 1367(a).
     4. Conclusion

        The Court therefore denies the Counterclaim Defendants’ motion to
  dismiss in its entirety. (ECF No. 38.)


        Done and ordered at Miami, Florida on September 14, 2020.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
